Citation Nr: 1040109	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-33 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for degenerative disease of the 
lumbar spine.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from July 1981 to July 1983.  He 
was born in 1962.

This appeal to the Board of Veterans' Appeals (the Board) is from 
actions taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service treatment records are very limited in this case, and 
those available are barely legible.  The Veteran and his family 
have provided information, including photographs, to establish 
that he sustained an injury in a diving board accident while in 
service in Hawaii in 1983 in which he struck the top and back of 
his head.  

It is further asserted that he injured his back at that time and 
it has hurt ever since.  He has purportedly taken over-the-
counter pain medications for years to help his overall back pain, 
but says he was not seen by private physicians because he did not 
have the funds to do so.  He has been employed in a variety of 
jobs; it is unclear whether clinical information may be available 
from some of his employers' health care benefits.  He is now seen 
by VA for his back complaints.

When service records are not available, for whatever reason, 
there is no lowering of the legal standard for proving a claim 
for service connection, but there is a heightened duty to develop 
the claim, to discuss the reasons and bases, and to carefully 
consider the reasonable-doubt doctrine.  See Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

During the course of the current appeal, service connection was 
granted for residuals of a compression fracture of the 4th 
thoracic vertebra (with the assignment of a 10 percent disability 
rating).  Service connection has continued to be denied for his 
claimed low back problems.  A recent VA examiner noted that it is 
less likely that the low back problems were a result of the in-
service accident than the thoracic findings.  However, there was 
no discussion of why this might be, and/or whether there had been 
any impact of one disability on the other.  And, although the 
examiner suggested that the low back problems were due to his 
employment rather than the diving board accident, the Veteran has 
repeatedly denied having had any back injuries other than in 
service.

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either caused by or aggravated by 
a service-connected disability.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected disability 
aggravates a non-service-connected condition, a Veteran may be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If there are any employment 
physicals, insurance physicals, or other 
medical examinations which might shed light 
on the Veteran's back problems in and after 
service, he should provide them, or provide 
adequate information and appropriate 
authorization so that they may be obtained.  
VA should assist as possible.

2.  The Veteran should be examined by a 
qualified medical provider who has not 
previously examined him, to address the 
following questions:


a.  Is it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the Veteran's 
degenerative disease of the lumbar spine 
had its origin in service, or pre-existed 
service and was aggravated therein, or 
arose after service but is causally 
related to service, or is any such 
relationship to service unlikely (i.e., 
less than a 50-50 degree of  probability)?

b.  Is it at least as likely as not (i.e., 
to at least a 50-50 degree of probability) 
that the Veteran's degenerative disease of 
the lumbar spine has been either caused by 
or aggravated by his already service-
connected residuals of a compression 
fracture of the 4th thoracic vertebra, or 
is such a relationship to the service-
connected residuals of a compression 
fracture of the 4th thoracic vertebra 
unlikely (i.e., less than a 50-50 degree 
of probability)?

3.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

4.  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

5.  If any opinion and supporting rationale 
cannot be provided without resorting to 
speculation or conjecture, the examiner 
should clearly and specifically so specify in 
the report, and explain why that is so.

6.  The case should then be reviewed, and if 
the decision is not satisfactory, a 
Supplemental Statement of the Case should be 
issued and the Veteran and his representative 
should be afforded the chance to respond.  
The case should then be returned to the Board 
for further appellate review.  The Veteran 
need do nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

